Per Curiam.

Although physicians on the medical staff of city hospitals serving without compensation are given permission by the charter to accept medical fees from patients under certain conditions, no provision is made for any lien in their favor upon proceeds of settlement or recovery inuring to “tort” patients such as is provided for hospitals under subdivision 1 of section 189 of the Lien Law. The service upon defendant of a letter purporting to assert such a lien on behalf of a doctor could have no legal effect. Defendant could not urge that it was thereby exposed to double liability to plaintiff and the doctor and request interpleader. Plaintiff was entitled to payment of the balance of the settlement, the doctor being relegated to a plenary action as an ordinary creditor.
Hofstadter, Eder and Schreiber, JJ., concur.
Order reversed, etc.